Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 of U.S. Application 17/342,132 filed on June 08, 2021 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2021 has been considered by the examiner.

Reasons for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a test point adapter comprising: a terminator configured to be aligned with and received by the gripping arrangement, which electrically couples the terminator to the electrically conductive contact member; and a sealing member, wherein the cap includes an inner surface having an annular groove configured to receive the sealing member, an endmost region of the outer surface of the outer conductive sleeve has an outside diameter that is smaller than a region of the outer surface of the outer conductive surface that engages the sleeve of the cap, and the sealing member is configured to engage the outer surface of the outer conductive sleeve to achieve the watertight connection when the cap is coupled with the outer conductive sleeve, while the sleeve of the cap does not matingly engage the endmost region of the outer conductive sleeve when the cap is coupled with the outer conductive sleeve in combination with the other limitations of the claim. 

Claims 2-7 are also allowed as they depend on allowed claim 1.

Regarding claim 8, the prior art of record taken alone or in combination fail to teach or suggest a test point adaptor, comprising: a gripping arrangement electrically coupled with the electrically conductive contact member, a cap including: a sleeve configured to matingly engage an outer surface of the outer conductive sleeve, the cap including a conical contact surface configured to engage a conical contact surface of the outer conductive sleeve when the cap is matingly engaged with the outer conductive sleeve, and 18 a terminator configured to be aligned with and received by the gripping arrangement, which electrically couples the terminator to the electrically conductive contact member, wherein the sleeve is configured to provide a biasing force against the outer conductive sleeve to provide electrical grounding between the cap and the outer conductive sleeve in combination with the other limitations of the claim. 

Claims 9 and 10 are also allowed as they depend on allowed claim 8.

Regarding claim 11, the prior art of record taken alone or in combination fail to teach or suggest a test point adaptor, comprising: a gripping arrangement electrically coupled with the electrically conductive contact member, and wherein the cap is configured to include a conical contact surface configured to engage the conical contact surface of the outer conductive sleeve when the cap is matingly engaged with the second interface of the second end and the terminator portion configured to be received by the gripping arrangement, which is configured to electrically couple the terminator to the center conductor extending at least from the electrically conductive contact member in combination with the other limitations of the claim.

Claims 12-20 are also allowed as they depend on allowed claim 11.


Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshida et al (US Pat No. 8657624): discloses waterproof connector with a conductor through the middle. 

Holliday et al (US Pat No. 6146197): discloses connector with a grip nut and outer sleeve around the cable. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868